Name: Commission Regulation (EEC) No 104/90 of 15 January 1990 amending Regulation (EEC) No 1545/89 on transitional measures for the grant of agricultural income aids
 Type: Regulation
 Subject Matter: EU finance;  farming systems;  agricultural structures and production;  agricultural policy
 Date Published: nan

 17. 1 . 90 Official Journal of the European Communities No L 13/5 COMMISSION REGULATION (EEC) No 104/90 of 15 January 1990 amending Regulation (EEC) No 1545/89 on transitional measures for the grant of agricultural income aids THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income ('), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1545/89 (2) stipulates, inter alia, that they shall apply only to draft measures notified to the Commission before 1 April 1989 and only where the grant of aid to individual recipients is decided before 1 January 1990 ; Whereas, the finalization of the many detailed rules required for the implementation of the aid system insti ­ tuted by Regulation (EEC) No 768/89 has taken more time than was initially anticipated as a result of which the time limits laid down in Articles 1 and 2 of Regulation (EEC) No 1545/89 now need to be extended ; whereas it is necessary to take account of certain provisions of Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the appli ­ cation of the system of transitional aids to agricultural income (3) so as to ensure that aids authorized under the present Regulation will be duly taken into account ; Whereas it is therefore necessary to modify certain provi ­ sions of Regulation (EEC) No 1545/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Agricultural income Aids, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1545/89 is hereby amended as follows : 1 . Paragraph ( 1 ) (a) is replaced by the following : '(a) draft measures for the institution or amendment of which have been notified to the Commission before 23 December 1989 pursuant to Article 93 (3) of the Treaty' ; 2 . Paragraph 2 is replaced by the following : '2 . Paragraph 1 shall apply only to income aids which it is decided to grant to individual recipients before 1 January 1991 and which are at least in part paid to them before that date.' ; 3 . A new paragraph 3a inserted as follows : *3a. Where the Commission has authorized income aids in accordance with this Regulation, the limit referred to in Article 7 ( 1 ) of Regulation (EEC) No 38 1 3/89 shall , under a programme of agricultural income aid, be reduced by 15 % for the holdings which benefit from this authorization and which are eligible under such a programme. However in no case shall this reduction for any holding exceed the actual payment per annual agricultural work unit on that holding.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 29 . 3 . 1989, p. 8 . (2) OJ No L 151 , 3 . 6 . 1989, p. 23. (3) OJ No L 371 , 20 . 12. 1989, p. 17.